December 8, 2011




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                           CITY OF HOUSTON, Appellant

NO. 14-10-01257-CV                      V.

                        RANDY G. CROWDER, JR., Appellee
                            ____________________

      Today the Court heard the parties’ joint motion to dismiss the appeals from the
judgment signed by the court below on June 9, 2010. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.
      We further order that each party shall pay its costs incurred by reason of this
appeal.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.